Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00950-CV

     IN THE INTEREST OF L.J.G., G.J.G., Z.I.G., A.A.G., and L.G.-R.F.

          From the 166th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2016PA00461
                  Honorable Laura Salinas, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

We ORDER no costs assessed against appellant.

SIGNED April 10, 2019.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice